Title: To Alexander Hamilton from John Ripley, 25 October 1799
From: Ripley, John
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town point Octr 25th 1799
          
          I have the honor to inform you that I embark from New Haven the 23rd instant with the troops belonging to the 13th Regt. under my command, in four Vessels, three of which arriv’d last evening; since my arrival have been inform’d that the fourth run ashore at Hellgate, having on board 80 men—We are now encamp’d at this place waiting the arrival of those troops—have to request your orders whether to proceed on to the place of our cantonement for winter quarters with the troops with me, or wait the arrival of the — others? or what order shall be taken?
          Doctr. Trowbridge Surgeon of the Regiment will hand you this & will wait your orders on the subject.
          With great respect I have the honor to be your Obedt. Servant
          
            Jno. Ripley Majr. 13th Regt.
          
          Majr. Genl. A. Hamilton
        